Cite as 2014 Ark. App. 461

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-14-303


                                                 OPINION DELIVERED SEPTEMBER 17, 2014
MELISSA WILHITE
                               APPELLANT         APPEAL FROM THE SEBASTIAN
                                                 COUNTY CIRCUIT COURT, FORT
                                                 SMITH DISTRICT
V.                                               [NO. JV-2012-367]

                                                 HONORABLE MARK HEWETT,
ARKANSAS DEPARTMENT OF                           JUDGE
HUMAN SERVICES AND MINOR
CHILDREN                                         AFFIRMED; MOTION TO
                    APPELLEES                    WITHDRAW GRANTED



                         ROBERT J. GLADWIN, Chief Judge


       Appellant Melissa Wilhite appeals the January 7, 2014 order of the Sebastian County

Circuit Court terminating her parental rights to her two children, T.W. and M.W., ages four

and three, respectively. Pursuant to Linker-Flores v. Arkansas Department of Human Services,

359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i) (2013),

Wilhite’s counsel has filed a no-merit brief and a motion to withdraw, alleging that there are

no meritorious grounds for appeal. Wilhite was given an opportunity to file pro se points

for reversal but declined to do so. We affirm the termination and grant the motion to

withdraw.

       The Department of Human Services (“DHS”) initiated the case on June 16, 2012,

after DHS was called by the Fort Smith Police Department to the scene of a traffic stop

where appellant was being arrested for an active warrant for failure to pay fines, possession
                                 Cite as 2014 Ark. App. 461

of drug paraphernalia, and other citations related to vehicle-registration and insurance

violations. Her two children were in the vehicle at the time of her arrest and were found

to be dirty, not properly clothed, and in heavily soiled diapers. T.W. also had noticeable

medical issues, which appellant explained as a medical condition for which she could not

afford medical care. Appellant further stated that she did not have any other clothing for the

children, that she was staying at the Salvation Army Shelter, that her husband had been

arrested the previous day by federal agents at the motel where they were staying, and that she

had no money to pay for the motel. As a result, the children were taken into DHS custody.

       The children were adjudicated dependent-neglected due to parental unfitness and

neglect. The court set a goal of reunification and ordered appellant to complete parenting

classes and demonstrate improved parenting; maintain stable, clean and safe housing; maintain

income sufficient to support the children; maintain a reliable means of transportation; resolve

pending criminal charges; submit to a drug-and-alcohol assessment and a psychological

evaluation; submit to random drug screening; and visit with her children on a regular basis.

       The case continued for seventeen months, with little improvement in appellant’s

circumstances. She was homeless, had very little income, and did not complete many aspects

of her case plan. DHS sought termination of appellant’s parental rights through a petition

filed on July 23, 2013, alleging in its petition that termination was in the children’s best

interest, and that appellant was unfit under two grounds: (1) Arkansas Code Annotated

section 9-27-341(b)(3)(B)(i)(a), which allows for termination if, essentially, the children have

remained out of the home in excess of twelve months and the conditions which brought the

children into care had not been corrected despite the offer of meaningful services by DHS,

                                               2
                                 Cite as 2014 Ark. App. 461

and (2) Arkansas Code Annotated section 9-27-341(b)(3)(B)(ix)(a)(4), which allows for

termination if the parent has previously had parental rights involuntarily terminated to a

sibling of the juveniles.

       The circuit court found that the statutory grounds alleged in the petition had been

proved and that it was in the children’s best interest to terminate parental rights, considering

the likelihood that they would be adopted1 and the potential harm caused by returning them

to Wilhite’s custody. The circuit court granted the petition on January 7, 2014.

       In compliance with Linker-Flores and Rule 6-9(i), Wilhite’s counsel has examined the

record for adverse rulings and has adequately discussed why there is no arguable merit to an

appeal of the decision to terminate Wilhite’s parental rights, noting that there were no other

adverse rulings or evidentiary objections. After carefully examining the record and the

no-merit brief, we hold that Wilhite’s counsel has complied with the requirements for a

no-merit parental-rights-termination appeal and that the appeal is wholly without merit. We

therefore affirm the termination of Wilhite’s parental rights to T.W. and M.W. by

memorandum opinion, In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63

(1985), and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       WOOD and BROWN , JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, Dependency-Neglect Appellate
Division, for appellant.
       No response.

       1
         Caseworker Robbie McKay’s testimony that the children were in a prospective
adoptive placement in which the foster parents indicated a desire to adopt them was not
challenged. This court has held such evidence sufficient to support this element of the best-
interest analysis. Brabon v. Ark. Dep’t of Human Servs., 2012 Ark. App. 2, 388 S.W.3d 69.

                                               3